Colt, J.
This case comes before us for a hearing upon the bill and answer alone. The general rule in equity, that the answers of the defendants, so far as they are responsive to the bill, are evidence in their favor, and must prevail unless controlled by opposing proof, is not controverted. A distinction is made and relied .on by the plaintiffs between those allegations which are responsive and those which are mere defensive allegations in the nature of pleadings. It is not always easy to draw the line between them. In this case it is not necessary to decide whether the facts stated in the answer are strictly responsive or not. When no replication is filed by the plaintiff, no issue made upon the truth of the defendant’s allegations, but the cause is set down for hearing on the bill and answer, then the answer is to be considered as true throughout, in all its allegations, whether responsive or not; otherwise the defendant would be precluded from proving the allegations which are only defensive. Buttrick v. Holden, 13 Met. 356. Brinckerhoff v. Brown, 7 Johns. Ch. 217 2 Dan. Ch. Pr. 840, note, 998.
The inquiry then is, whether upon this case as presented an equity is raised requiring the court to decree a conveyance to the heirs of Sarah F. Gardner of the real estate named in the receipt of the defendant Nichols, dated February 2d 1846.
*545Whenever an estate has been purchased in the name of one person and the purchase money has proceeded from another, a resulting trust arises in favor of the party paying for the property, and the nominal purchaser is held in equity as a mere trustee, upon the presumption that the party paying for the estate intended it for his own benefit. This presumption' does not arise in a few excepted cases, where from the relation of the parties the payment may be supposed to be a gift to the nominal purchaser; as, for instance, where the purchase money is paid by the husband and the conveyance is to the wife; but even then the trust may be established by proof that the husband did not intend to give to the wife the beneficial interest in the estate. Whitten v. Whitten, 3 Cush. 191. The presumption arising from the bare payment of the consideration may in all cases be controlled and rebutted by other evidence showing that the party making the payment did not intend to become the equitable owner of the estate; but ordinarily, in the absence of such proof, the presumption stands, and courts of equity will enforce the trust in favor of the real purchaser, and decree a conveyance to him. McGowan v. McGowan, 14 Gray, 119. Buck v. Warren, Ib. 122, note.
The defendants in this case allege and offer to prove that at the time the defendant Nichols received the conveyance of the estate he was but a nominal purchaser; that the money paid for it was furnished by Samuel Gardner; that, though the money was handed to him by Mrs. Gardner, and the writing of February 2d 1846 given to her, yet she was in that transaction acting as the agent of her husband; that the land was purchased for him, and belonged to and was always treated by him and his wife as his property, and not the wife’s, and that she at no time during her life made any claim to the same. Taking these allegations to be time, and applying the doctrine in equity above stated, it is plain that if the deed had been given to Mrs. Gardner at the time of the sale, she would have held as trustee for Samuel Gardner and his heirs; and it follows that the defendant Nichols, whe- took the conveyance to himself, held under the same resulting trust in favor of Samuel Gardner and hia *546conveyance to the defendant Mrs. Putnam, as heir to Gardner, was a proper discharge of the trust. Nor is it any objection that the facts upon which this trust is to be established must be made out by paroi evidence, even though the recital in the deed that the consideration was paid by the nominal purchaser is thereby contradicted. The facts being proved by any competent evidence, written, verbal or circumstantial, the trust follows by implication of law. Gen. Sts. c. 100, § 19. Livermore v. Aldrich, 5 Cush. 431. Peabody v. Tarbell, 2 Cush. 226. Browne on St. of Frauds, § 92.
Upon the whole case, no equity is shown to compel a specific performance of the writing signed by Nichols, or the cancellation of the deed from him to Mrs. Putnam. And reaching this result, it is unnecessary to consider the objection taken by the defendants, that there is no sufficient description of the boundaries of the estate upon which to found a decree.

Bill dismissed, with costs.